Exhibit 10.1
TRM ATM Corporation and eFunds Corporation
This Processing Services Agreement (“Agreement”) is entered into as of April 1,
2008 (the “Effective Date”) by eFunds Corporation (“eFunds”), and TRM ATM
Corporation (“TRM” or “Customer”) (and together with eFunds, the “Parties”).
1. Recitals
     a. Whereas, a dispute has arisen between the parties relating to eFunds’
demands for TRM’s payment for services provided to TRM under the Master Services
Agreement dated September 20, 2004 (the “MSA”);
     b. Whereas, a dispute has also arisen relating to TRM’s claims regarding
eFunds’ performance of services contemplated under the MSA;
     c. Whereas, the parties intend to resolve those disputes through this
Agreement;
     d. Whereas, by executing this Agreement, the parties intend to supersede
and replace the MSA in its entirety;
     e. Whereas, in consideration for eFunds’ willingness to enter into this
Agreement to provide services to TRM, TRM agrees to pay eFunds the sum of
$2,500,000, which represents payment in full for (i) transition services
rendered by eFunds under the MSA, and (ii) payment for early termination and
total contract value of the MSA (the “Initial Payment”), and $288,000 (the
“Secondary Payment”, together with the Initial Payment, the “Agreed Payment
Amount”);
     f. Whereas, in consideration for TRM’s payment of the Agreed Payment
Amount, eFunds has expended significant effort and expense transitioning
services to TRM and agreed to continue a business relationship with TRM;
     g. Whereas, the payment of the Agreed Payment Amount by TRM to eFunds is an
integral and essential part of this new Agreement, and eFunds would not agree to
provide any services to TRM without TRM’s payment, and eFunds’ receipt, of this
amount; Now, therefore, the Parties agree as follows:
2. Definitions
     a. Documentation means the documentation for Processing Services provided
to the Customer by eFunds, as amended from time to time by eFunds.
     b. Live Transaction means a collection of related electronic messages
designed to complete a Transaction, for other than test or certification
purposes, at an automated teller machine (ATM), point of sale (POS) device, or
other device that accepts debit or credit cards for payment or other funds
transfer purposes, and that is concluded by a credit or a debit to a
cardholder’s account.
     c. Network means an electronic funds transfer network supported by eFunds.
     d. Processing Services means the computer data processing services provided
by eFunds to the Customer in accordance with Attachment A to this Agreement or,
if applicable, other amendment to this Agreement.
     e. Products mean the Processing Services, computer software programs,
Documentation, eFunds-supported files, and databases utilized by eFunds,
additional products, and any modifications, revisions, enhancements, or updates
to any of them.
     f. Transaction means an authorization request, cash withdrawal, payment
transaction, refund, or reversal initiated by a cardholder at an ATM, POS
device, or other device that accepts debit or credit cards for payment purposes
and that is transmitted to eFunds for processing under this Agreement.
3. Pricing, Payment and Taxes
     a. Pricing. In addition to the Agreed Payment Amount set forth in
Section 3, Customer shall pay eFunds the fees for products and services set
forth in Attachment A, as amended from time to time.
     b. eFunds may charge Customer any increase in out of pocket third party
costs or fees actually incurred (including the Pass-through fees) by eFunds that
are not included in the transaction costs or dial up service fees.
     c. Initial Payment. In consideration for eFunds’ willingness to continue to
do business with TRM, and eFunds’ execution of this new Agreement, Customer
agrees to pay eFunds $2,500,000 in wired or certified funds not later than two
(2) business days from the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



     d. Secondary Payment. Customer shall pay the Secondary Payment in
installments on the following schedule: nine (9) monthly payments of $32,000,
with the first payment to be billed as part of the April 2008 invoice, and the
final payment due with the December 2008 invoice. Customer’s obligation to pay
the Agreed Payment Amount shall survive any termination of this Agreement, and
if for any reason this Agreement is terminated prior to the December 2008
invoice, the balance of the Secondary Payment will be due upon such termination.
     e. Other Payments. All other amounts to be paid to eFunds under this
Agreement are due when the applicable products or services are provided.
Customer shall advise eFunds, within thirty (30) days of the date of any
invoice, if it has any objections to the invoice. If eFunds does not receive an
objection from Customer, Customer authorizes eFunds to initiate, and Customer
agrees to pay, an electronic funds transfer or ACH debit in the amount of the
invoice to be debited from Customer’s account thirty (30) days after the date of
issuance of the invoice. If payments are not received when due, eFunds may
charge Customer interest on amounts due at the greater of the highest legal rate
or 1.5% per month; charge Customer any bank charges and other expenses
(including but not limited to attorney’s fees) related to nonpayment or
collection; and bring any required legal action to recover amounts due. Should
Customer in good faith dispute all or a portion of the amount due on any invoice
or request any adjustment to an invoiced amount, Customer shall pay any
undisputed portion promptly and notify eFunds in writing of the nature and basis
of the dispute and/or adjustment as soon as possible and prior to the payment
due date. Authorized representatives of the parties shall negotiate in good
faith to resolve such dispute prior to the next payment due date. In the event
that no resolution is reached, Customer shall pay the entire outstanding
disputed amount. If it is ultimately determined that Customer is due the
disputed amount, eFunds shall credit this amount, plus interest at the rate of
one percent (1.5%) per month on Customer’s next invoice following resolution of
the dispute. eFunds reserves the right at it’s sole discretion to change the
payment method to deduct payment from interchange and surcharge fees.
     f. Taxes. Except for taxes based on the income of eFunds, any taxes,
including withholding taxes or taxes based on the products and services provided
under this Agreement, including but not limited to sales, use, and personal
property taxes or like kind taxes, shall be paid by the Customer.
     g. Minimums. TRM shall use its best commercial efforts to achieve a dollar
value of Processing Services of at least $1,000,000 (“Volume Amount”) for each
of the four years of the Term. This figure is based on current number of
transaction volume. For each month of the Term, the Volume Amount many be
adjusted downward in proportion to any decrease in volume based on a six
(6) month rolling average.
     h. Petro-Canada. Provided Customer makes the Initial Payment when due,
eFunds shall continue to remit to Customer all revenue, less fees charged by
eFunds, as set forth in Part F of Attachment A, generated by the PetroCanada
agreement as set forth in the parties’ Purchase Agreement for the remainder of
the existing term of that agreement. Should Customer fail to pay the Initial
Payment when due, eFunds shall be entitled to retain all revenue generated by
the PetroCanada agreement and offset any such sums against the balance of the
Initial Payment.
4. Preferred Provider
     Provided that eFunds maintains Processing Services in accord with the
Service Levels now in the MSA, Customer shall not move any ATMs that are
currently processing with eFunds to another Processor. Customer shall use eFunds
as a service provider, pursuant to the terms of this Agreement, for all future
acquired ATMs, provided that Customer is contractually permitted to do so and
consistent with heritage relationships associated with such machines.
Additionally, eFunds shall have a right of first refusal as to the ATMs
presently under contract to other service providers when that contract is
expiring and/or subject to renewal. eFunds’ right of first refusal shall not
require Customer to bear any transition costs or other out-of-pocket costs,
which costs shall be borne by eFunds.
5. Term, Termination and Transition Assistance
     a. Supersedes MSA. Upon execution by Customer and eFunds, this Agreement
supersedes and replaces in its entirety the MSA and the MSA will no longer have
any force or effect except as expressly provided herein, and this Agreement
shall define the respective obligations of both Customer and eFunds from and
after the date of this Agreement.
     b. Term. This Agreement shall run from the Effective Date and terminate on
March 31, 2012 (the

 



--------------------------------------------------------------------------------



 



“Term”). Following Customer’s payment of the Agreed Payment Amount, and the
conclusion of the Term, unless TRM terminates by giving no less than one hundred
eighty (180) days prior written notice of termination effective at the end of
the Term or any Renewal Term, this Agreement shall automatically renew for
successive two (2)-year periods (“Renewal Term”) upon the same terms and
conditions, including fees and charges, under this Agreement, unless otherwise
agreed to in writing by both parties.
     b. Termination. Either party may terminate this Agreement in its entirety,
effective thirty (30) days after delivery of written notice to the other party
of a material breach by the other party that remains uncured for thirty
(30) days after delivery of notice of material breach. Either party may
terminate this Agreement in its entirety, effective immediately upon written
notice, if the other party (i) fails to protect the other party’s Confidential
Information in accordance with the terms of this Agreement; (ii) makes a general
assignment for the benefit of its creditors; (iii) suffers the appointment of a
trustee, liquidator, or receiver for its business or property; (iv) is the
subject of a bankruptcy, receivership, insolvency, dissolution, or liquidation
proceeding; or (v) is adjudicated insolvent or bankrupt. Termination of this
Agreement shall not relieve either party from any obligation accrued through the
date of termination or from any terms and conditions in this Agreement that
continue beyond termination. No early termination of this Agreement is permitted
under any circumstances except for those set forth in this section. Customer
acknowledges that eFunds incurs substantial expenses and makes substantial
infrastructure, technology and other investments in order to enable it to
perform services for Customer under this Agreement and that such expenses are
substantially fixed for the duration of the Agreement. Accordingly, Customer
acknowledges that it is difficult to determine the exact damages that eFunds
will suffer as a result of any improper termination of this Agreement by
Customer. As a result, if Customer improperly terminates this Agreement, or if
eFunds terminates this Agreement for the Customer’s material breach, eFunds
shall be entitled to the immediate payment by Customer of: (a) the Agreed
Payment Amount; (b) all fees earned but not paid prior to the date of
termination; (C) eFunds’ then-applicable termination, deconversion and/or
change-over fees; (d) all fixed, monthly, or annual fees; and (e) the number of
each full or partial month remaining and unperformed times the greater of:
(i) the average monthly invoice, charged to Customer for the product(s) or
services(s) during the six (6) months preceding the date of termination (or such
shorter time as may have elapsed since the initial provision of such product(s)
or service(s) by eFunds); or (ii) the highest monthly invoice to Customer during
the twelve (12) month period immediately preceding the date of Customer’s notice
of termination hereunder.
     c. Transition Assistance. If the Initial Payment is not paid timely and in
full when due as provided in Section 3(c), eFunds has no obligation to provide
any transition assistance to Customer. Provided Customer makes the Agreed
Payment Amount when due, upon termination or expiration of this Agreement,
eFunds shall provide reasonable transition assistance to Customer in exchange
for advance payment of its then-current charges for such services. This duty to
provide reasonable transition assistance shall continue for up to ninety
(90) days following the termination or expiration of this Agreement. eFunds
shall have no obligation to provide such transition services unless the Agreed
Payment Amount plus any other amounts owed to eFunds under this Agreement have
been paid in full. Customer will pay for such services on a mutually determined
schedule.
6. Warranties and Disclaimer of Warranties
     eFunds warrants that, during the term of this Agreement, all the Products
described in Attachment A will comply, in all material respects, with the
specifications described in applicable Product documentation published by
eFunds; that all the Processing Services described in Attachment A will be
performed in a workmanlike manner; that its employees shall have the proper
skill, training, and background so as to be able to perform the Processing
Services described in Attachment A in a workmanlike manner; and that eFunds will
secure any permits and licenses necessary to perform the Processing Services or
provide the Products described in Attachment A. Customer represents and warrants
that, as of the Effective Date, and at all times during the term of this
Agreement: (i) all information contained in Customer’s application to purchase
the Products and Processing Services reflected in Attachment A, together with
any other information provided to eFunds by Customer in connection with this
Agreement, is true and complete in all material respects; (ii) it has the power
to execute, deliver and perform this Agreement; (iii) this Agreement is duly
authorized and will not violate any provisions of law or conflict with any other
agreement

 



--------------------------------------------------------------------------------



 



to which Customer is subject or by which Customer’s assets are bound; (iv) it
has all licenses, if any, required to conduct its business, and is legally
qualified to conduct business in every jurisdiction where it does so; and
(v) there is no action, suit or proceeding, pending, or threatened, that, if
adversely decided to Customer, would impair Customer’s ability to carry on its
business or perform its obligations under this Agreement. eFunds further
warrants that the Processing Services will, during the term of this Agreement,
meet the specifications described in the applicable Documentation and that
eFunds will provide accurate output from input material submitted for
processing, except that eFunds shall not be responsible for the accuracy or
adequacy of input material nor the resultant output from any inadequate or
inaccurate input data. The accuracy and adequacy of input shall be judged as
received at the eFunds data processing center. The accuracy and adequacy of
output shall be judged as sent from the eFunds data processing center. The sole
liability to the Customer for breach of the warranties under this section shall
be, without additional charge to Customer, to make such corrections as may be
necessary to keep the Processing Services in operating order in accordance with
the specifications described in the Documentation, or in the alternative, to
reprocess the input material to provide accurate and adequate output. . EXCEPT
AS SPECIFICALLY STATED IN THIS SECTION, ALL PRODUCTS AND PROCESSING SERVICES
PROVIDED BY eFunds ARE “AS IS”, AND EFUNDS DISCLAIMS ALL WARRANTIES, WHETHER
STATUTORY, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF
FITNESS FOR PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, PERFORMANCE,
CONTINUOUS USE OR ERROR-FREE OPERATION. THE CUSTOMER ACKNOWLEDGES THAT IT HAS
INDEPENDENTLY EVALUATED THE PRODUCTS AND PROCESSING SERVICES AND THE APPLICATION
OF THE PRODUCTS AND PROCESSING SERVICES TO ITS NEEDS, AND THAT, EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, THERE ARE NO WARRANTIES EXPRESS, IMPLIED, OR
STATUTORY, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR OF TITLE FROM A COURSE
OF DEALING OR USAGE OF TRADE, OR ARISING OTHERWISE BY LAW.
7. Remedies and Limitations of Liability
     The parties acknowledge that circumstances could arise entitling a party to
damages or rescission arising from a failure by the other party to perform its
obligations under this Agreement and have agreed, in all such circumstances,
that the remedies of the non-defaulting party and the liabilities of the
defaulting party shall be limited to those set forth in this Agreement. For any
breach or default of this Agreement by eFunds, the sole liability of eFunds
shall be to remedy the breach. Each party reserves the right to obtain equitable
relief where appropriate. Customer also waives any and all claims for
incidental, special, punitive, indirect or consequential damages of any kind. In
addition to the preceding limitations, eFunds shall not be liable for any
losses, claims, demands, penalties, actions, causes of action, suits,
obligations, liabilities, damages, delays, costs or expenses, including
reasonable attorney’s fees, (collectively “Losses”) of any kind unless Customer
provides written notice to eFunds of the event that gave rise to the alleged
liability within thirty (30) days of occurrence. No action arising out of this
Agreement may be brought by Customer more than one (1) year following the event
that gave rise to the action. eFunds’ liability under this Agreement is limited,
in all cases, in the aggregate, to the amount of fees paid for the applicable
product or service during the three (3) month period immediately preceding the
event that gave rise to the liability. If an eFunds’ service is ever inoperative
or unavailable, Customer’s sole and exclusive remedy, except to the extent set
forth in section 12(b), is the retransmission of data when the service becomes
operational again. These limitations shall apply regardless of the form of
action and whether the action is brought in contract, tort (including, but not
limited to, negligence or strict liability), or otherwise. Each party
acknowledges that the services provided and fees paid under this Agreement are
based in part upon the Customer’s willingness to accept the limitations of
liabilities set forth in this section.
8. Indemnification
     a. Except as provided by Sections 8(b) and 8(c), the Customer shall
indemnify, defend, and hold eFunds harmless from any and all claims, demands,
and causes of action of any kind made against eFunds by a third party for any
damages (including lost profits and any direct, incidental, consequential,
special, indirect, or punitive damages) arising out of or related to the
Customer’s use of the products or services provided under this Agreement, unless

 



--------------------------------------------------------------------------------



 



resulting solely from eFunds’ own negligence, recklessness or intentional
misconduct.
     b. eFunds and its respective affiliates and subsidiaries who have executed
this Agreement shall, to the extent responsible for the performance of
obligations under this Agreement, indemnify, defend, and hold the Customer
harmless from any and all claims, demands, and causes of action of any kind made
against Customer by a third party claiming that any products or services offered
under this Agreement infringes a United States patent or United States
copyright. Should any product or service provided become, or in the opinion of
the indemnifying party become likely to become, the subject of a claim of
infringement, the indemnifying party may obtain for the Customer the right to
continue to use or replace or modify the products or services to make them
non-infringing, at no charge to the Customer. This subsection contains the
entire liability of the indemnifying party for any alleged infringement.
     c. eFunds and its respective affiliates and subsidiaries who have executed
this Agreement shall also, to the extent responsible for the performance of
obligations under this Agreement, indemnify, defend, and hold the Customer
harmless from any and all claims, demands, and causes of action of any kind made
against the Customer by a third party claiming that eFunds is in breach of the
privacy requirements of the Fair Credit Reporting Act and the Financial Services
Modernization Act of 1999 and their implementing regulations, but only to the
extent those statutes and regulations govern eFunds operations. This subsection
contains the entire liability of the indemnifying party for any alleged breach
covered by this subsection.
     d. Each party shall promptly notify the other of any claim for which it
seeks indemnification; authorize the indemnifying party to defend and to control
the defense of the claim, at the indemnifying party’s expense; and provide, at
no charge to the indemnifying party, all documents, witnesses, and other
reasonable assistance that may be necessary to defend against the claim.
9. Release of Claims by Customer Against eFunds. Immediately, automatically and
irrevocably effective upon its execution of this Agreement, Customer, on its
behalf, and on behalf of its present and former officers, directors, partners,
members, shareholders, representatives, attorneys, officials, employees,
consultants, agents, trustees, parent corporations, subsidiaries, and
affiliates, hereby irrevocably and unconditionally releases, remises, and
forever discharges eFunds, and its present and former officers, directors,
partners, members, shareholders, representatives, attorneys, officials,
employees, consultants, agents, trustees, parent corporations, subsidiaries and
affiliates (all of whom shall be referred to hereinafter as “Related Parties”)
of and from any and all actions, causes of actions, suits, debts, charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages and expenses of any nature whatsoever, past, present or
future, in law or in equity, whether known or unknown, which Customer had, has,
or may have had against eFunds and/or its Related Parties that relate to the
MSA. This Release does not encompass claims Customer may have against eFunds for
any breach of this Agreement. This release shall survive any termination,
expiration, breach or rejection of this Agreement..
10. Release of Claims by eFunds Against Customer. Upon the timely delivery to
eFunds, and eFunds’ indefeasible receipt and retention of, the entire amount of
the Initial Payment as described in Section 3 and further provided Customer is
not in default with respect to the payment of any portion of the Secondary
Payment, eFunds on its behalf, and on behalf of its present and former officers,
directors, partners, members, shareholders, representatives, attorneys,
officials, employees, consultants, agents, trustees, parent corporations,
subsidiaries, and affiliates, hereby irrevocably and unconditionally releases,
remises, and forever discharges Customer, and its present and former officers,
directors, partners, members, shareholders, representatives, attorneys,
officials, employees, consultants, agents, trustees, parent corporations,
subsidiaries and affiliates (all of whom shall be referred to hereinafter as
“Related Parties”) of and from any and all actions, causes of actions, suits,
debts, charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages and expenses of any nature whatsoever, past,
present or future, in law or in equity, whether known or unknown, which eFunds
had, has, or may have had against Customer and/or its Related Parties that
relate to the MSA. This Release does not encompass claims eFunds may have
against Customer for any breach of this Agreement. Should TRM fail to make the
Agreed Payment Amount when due, eFunds will retain all claims against Customer
whether related to the MSA or this Agreement.

 



--------------------------------------------------------------------------------



 



11. Intellectual Property, Software and Hardware
     a. Software. If eFunds uses its own proprietary software in delivering
Processing Services to Customer, eFunds grants to Customer a personal,
non-exclusive, and non-transferable license to use the software in object code
format only, at an eFunds facility, during the term of this Agreement and solely
in connection with the Processing Services. The sole obligation of eFunds with
respect to such software is to replace any defective medium provided, at no
charge to Customer. Any and all such software provided by or used by eFunds and
any derivative works therefrom or other modifications or enhancements thereto
remain the sole and exclusive property of eFunds. If eFunds provides any
computer software programs or applications such as its proprietary On-Line
Access Manager, for use by the Customer or by any merchants behind the Customer
at locations other than the facilities of eFunds, then eFunds grants to the
Customer a non-exclusive license to use such software in object code format
only, during the term of this Agreement and solely for the purpose of
administering and maintaining Customer’s ATMs at which Transactions processed by
eFunds originate. The sole obligation of eFunds with respect to such software is
to replace any defective medium provided, at no charge to Customer. Any and all
such software provided and any derivative works therefrom or other modifications
or enhancements thereto remain the sole and exclusive property of eFunds. eFunds
shall have no obligation to maintain, service, or upgrade any such software. The
Customer shall not, and shall not permit any merchant behind Customer to,
disassemble, reverse engineer, decompile, modify, or adapt any such software or
any portion thereof. Any and all Confidential Information, software or other
work product provided by eFunds to Customer, and any derivative works,
modifications, adaptations or enhancements therefrom or thereto, shall remain
the sole and exclusive property of eFunds and be subject to the terms of any
license or other use restrictions contained in this Agreement.
     b. The Customer agrees that eFunds may store, disclose, and use information
obtained by eFunds under this Agreement to the extent and only in such manner
that such storage, disclosure, and use shall be for purposes of performing the
obligations of eFunds under this Agreement or for purposes of complying with
federal, state, or local statutes, regulations, and requirements applicable to
eFunds, including but not limited to the Fair Credit Reporting Act, Title V of
the Financial Services Modernization Act of 1999, their implementing
regulations, and this subsection. In addition, eFunds shall not compile, or rent
or sell to others, any lists containing nonpublic personal information (as that
term is defined in Title V of the Financial Services Modernization Act of 1999)
to be used for direct marketing purposes.
     c. Hardware. If the Customer purchases equipment related to the delivery of
the Processing Services from eFunds, such equipment shall be delivered FOB
eFunds and shall carry with it only the manufacturer’s warranty, if any. EFUNDS
DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, with respect to any such equipment supplied. Customer grants and eFunds
reserves a purchase money security interest in such equipment until all payments
for the equipment are received. The Customer agrees to cooperate with eFunds to
perfect and protect any security interest of eFunds.
12. Processing, Performance, Responsibilities of the Parties
     a. Products and Processing Services. The costs for services to be provided
by eFunds shall be as set forth in Attachment A of this Agreement. All costs of
services in Attachment A are in addition to the amount of the Agreed Payment
Amount. eFunds may, from time to time during the term of this Agreement, make
additional Products or Processing Services or both available to Customer (listed
in Attachment A), generally by way of Product Announcements, Technical
Bulletins, or other written communication. Changes shall be made in accordance
with Section 29(a), Changes.
     b. Performance. eFunds shall use all commercially reasonable efforts to
have the Processing Services available 24 hours a day, 7 days a week, provided
that eFunds may schedule reasonable downtime in order to accomplish necessary
maintenance or facility improvements.
     The availability of the eFunds Switch (“eFunds Switch Availability Target”)
shall be at least 99.9%. Scheduled outage time is excluded from the availability
calculation. This is a measurement that calculates eFunds Switch availability on
the basis of full or partial outages. The intention of this measurement is to
translate partial outages into impacts that in turn are translated into
equivalent outage minutes. The calculation for performance penalties based on
these outage minutes will be as follows: (i) f switch authorization levels fall
below

 



--------------------------------------------------------------------------------



 



50% an event will be opened and will remain open until authorization levels
rises above 50%, and (ii) to obtain whether 50% authorization level is achieved,
the total number of minutes of all events that occurred during a calendar month
will be divided by the total number of available processing minutes that could
be available during the same calendar month. If eFunds, on a daily average for
any given month, fails to meet the eFunds Switch Availability Target, eFunds
will pay performance penalties as follows:
     — $1,000 for first month during any consecutive twelve (12) month period
     — $2,000 for second month during any consecutive twelve (12) month period
     — $5,000 for third month during any consecutive twelve (12) month period
     — $10,000 for fourth and any subsequent month during any consecutive twelve
(12) month period; Customer shall also be entitled to issue a notice of material
default to eFunds pursuant to Section 5(b)
     Cap — Notwithstanding any provision to the contrary, performance penalties
shall not exceed 20% of the total monthly invoice (excluding pass through) and
shall represent the sole and exclusive monetary remedy of Customer related to
Switch Availability.
     c. Service Levels: eFunds Processing Services shall be consistent with the
Service Levels required at present by the MSA, but eFunds shall provide:
          (i) Terminal IDs. eFunds will provide terminal IDs and will activate
terminals on a daily (business day) basis. Requests for “SOLD” machines that are
received by 11:00 AM (CST) will be activated with the next business day’s
scheduled roll-in (2:00 AM — CST). Requests for “PLACED/MANAGED” machines that
are received by 11:00 AM (CST) on Mondays will be included in the scheduled
Thursday roll-in (2:00 AM — CST) and requests received by 11:00 AM (CST) on
Wednesdays will be included in the scheduled Monday roll-in (2:00 AM — CST).
Roll-ins are not performed on holidays or designated system “RED” days.
          (ii) On all merchant owned machines processed through eFunds, eFunds
will charge such merchants any and all Reg E fees incurred through those
machines directly through such merchants’ settlement accounts, provided such
accounts are still accurate and valid. To the extent such account information is
no longer valid or if such account is no longer active, or with respect to any
TRM-owned machines, any Reg. E fees incurred shall be chargeable directly to TRM
and it will be TRM’s responsibility to recoup such fees from such merchants.
          (iii) Interchange payment. eFunds will work in good faith with TRM to
consider a processing change that would permit payment of interchange fees
through eFunds (to permit better auditing of the fees).
     d. Reliance on Customer’s Instructions. eFunds shall generally receive all
necessary instructions, information, and data from the Customer. In the event
that instructions, information, and data is transmitted directly to eFunds by
third parties on behalf of the Customer, eFunds shall be entitled to rely
reasonably upon any instructions, information, and data so provided.
     e. File Ownership and Security. eFunds acknowledges that all data files
provided by the Customer are the property of Customer and that use of and access
to such files does not create in eFunds any right, title, or interest in such
files, except as expressly provided in this Agreement. eFunds will implement
reasonable security precautions with respect to the Customer’s data files to
prevent the loss or alteration of, or unauthorized access to, the Customer’s
data files.
     f. Security and Protection of Products. The Customer acknowledges that all
Products and Processing Services are the property of eFunds and that the
Customer’s use of them does not create in the Customer any right, title, or
interest in them, except as expressly provided in this Agreement The Customer
will implement reasonable security precautions to prevent the loss or alteration
of, or unauthorized access to, the Products and Processing Services.
     g. Customer Duties and Responsibilities. The Customer assumes
responsibility for the consequence of any instructions or other information
given to its customers by the Customer. The Customer also assumes responsibility
for auditing and balancing the data contained in any reports and for reconciling
any out-of-balance condition. The Customer will notify eFunds of any
out-of-balance condition that the Customer believes to be, or reasonably should
have believed to have been, caused by a failure of the Processing Services, by
midnight of the third (3rd) business day immediately following the day of
receipt of such data by the Customer. Any failure of the Customer to notify
eFunds of any out-of-balance condition within such time period waives the
Customer’s right to any adjustment, even if otherwise available.

 



--------------------------------------------------------------------------------



 



13. Network Access and Other Third Party Services
If, as a part of the Processing Services, the Customer requests access to
Networks or to other third party service providers, the Customer agrees to enter
into the appropriate agreements with such Networks or third party service
providers, including, but not limited to, sponsoring financial institutions. The
Customer agrees to comply with the terms of any such Network or third party
service provider agreement, all applicable Network operating rules and
regulations, and to pay any fees imposed by Network(s) or third party service
providers with respect to Customer. eFunds shall sign a “processor” or other
agreement if required by the Network or third party service provider. The
Customer shall indemnify, defend and hold eFunds harmless from any fees, costs,
liability or obligation to the Network or third party service provider arising
out of any such agreement or otherwise, unless eFunds has specifically assumed
such fees, costs, liabilities or obligations under this Agreement, and
notwithstanding any provision of any such “processor” or other agreement signed
by eFunds. It is understood and agreed that any Network sponsorship for the
Customer under this Agreement shall be coterminous with the term of this
Agreement; provided, however, that both parties shall comply with any applicable
Network operating rules and regulations and all applicable laws after any
termination of any sponsorship provided for pursuant to this Agreement. While
eFunds will make commercially reasonable efforts to sponsor Customer for
membership in Networks as requested by the Customer, Network membership is
contingent upon Customer meeting Network requirements and approval by the
Network of the Customer’s completed application. Each Network establishes its
own criteria for membership, and eFunds makes no representations or warranties
concerning its ability to obtain membership for Customer or any customer. If
eFunds believes that Customer will not meet the requirements of a Network,
eFunds shall have no duty to provide such sponsorship. TRM agrees to ensure that
any eFunds owned or managed Network is priority routed first as long as it does
not result in TRM suffering any Economic Harm. Economic Harm shall mean (i) any
lost or reduced revenue that TRM would suffer as a result of such priority
routing, or (ii) any additional cost or expense incurred by TRM associated with
such priority routing that TRM would otherwise not incur. Such Economic Harm
will be based on published Interchange rates, network fees or any other
compliance related expense or cost associated with the operation of off-premise
ATMs. In the event that TRM would have Economic Harm, before eFunds is removed
from being priority routed first, eFunds shall be permitted to propose an offer
to alleviate the Economic Harm and ensure that TRM would remain in an economic
neutral position, provided that such proposal shall be made and implemented in a
reasonable period of time given the nature of the Economic Harm
14. Modifications to the Processing Services
     If any Network or third party service provider mandates modifications to
the Processing Services, or modifications are required to the Processing
Services because of the type or types of terminals used by the Customer for the
capture of Live Transactions processed by the Processing Services, the Customer
shall be responsible for paying for such changes on a time-and-materials basis;
provided, however, that eFunds will use reasonable efforts to prorate such
charges among its customers using the affected Network, service provider, or
terminal. If any such change would require Customer to incur costs in excess of
10% of the Volume Amount, incurred on an annual basis, and such change is caused
solely because of an issue unique to eFunds’ processing platform or system and
would not be incurred by Customer if Customer had been processing with an
alternative provider, then Customer, at its option, may terminate this Agreement
upon 60 days written notice to eFunds. For purposes of the foregoing, Customer
may not elect to terminate this Agreement if there is only one alternative
provider whose platform would not cause Customer to incur such additional costs.
Rather, the purpose of this provision is to only grant such right to Customer in
the event eFunds’ services are so unique and outside standard industry practice
so as to result in Customer incurring the requisite costs that will create
Customer’s right to terminate as set forth above.
     In addition, eFunds reserves the right to modify the Processing Services
provided during the term of this Agreement. If a modification initiated by
eFunds materially degrades the quality or value of the Processing Services to
the Customer, then the Customer may terminate this Agreement within sixty
(60) days of providing written notice to eFunds. Modifications under this
section 14 are not subject to the requirements of Section 29(a), Changes.
15. Reporting Responsibilities
     The Customer shall be responsible for any Customer specified reporting that
is mandated by a Network or third party service provider. Any fees

 



--------------------------------------------------------------------------------



 



assessed with respect to such reporting shall be the responsibility of the
Customer.
16. Cooperation

The obligations of eFunds under this Agreement are subject to and conditioned
upon the cooperation of the Customer and the timely performance by the Customer
of its obligations, including, but not limited to, compliance by the Customer
with any requirements contained in the Documentation.
17. Financial Obligations
The Customer will maintain account(s) with such financial institutions as may be
required for Network sponsorship and will maintain such balances as may be
required for the settlement of Live Transaction activity, authorized
adjustments, and any other financial obligations arising under the Processing
Services.
18. Regulatory Access
eFunds agrees to provide reasonable access during normal business hours for
audit purposes to any state or federal agencies with jurisdiction over the
Customer, upon prior written request of the Customer. Any such access shall be
granted subject to all applicable information and physical security requirements
of eFunds then in effect. eFunds agrees that the Federal Financial Institutions
Examination Council will have the authority and responsibility provided to the
other regulatory agencies pursuant to the Bank Service Corporation Act, 12
U.S.C. § 1867, relating to services performed by contract or otherwise.
19. Disaster Recovery.

eFunds shall take reasonable precautions to prevent and mitigate any disaster
that may affect the ability of eFunds to provide the services to be performed by
eFunds under this Agreement. eFunds shall maintain a documented and tested
disaster recovery plan (the “DR Plan”) during the term of this Agreement. The DR
Plan will: (a) include the location of recovery site(s) for each eFunds location
at which the services are provided and/or where Customer data is stored;
(b) address business continuation, disaster recovery, and crisis management
issues; (c) be designed to recover business operations as soon as reasonably
practical under the circumstances after a declared disaster; and (d) provide for
the ongoing testing of such DR Plan. eFunds further agrees that Customer may
participate in DR Plan testing at its expense. Upon the occurrence of a declared
disaster at any of the eFunds locations involved in the provision of services
under this Agreement or where Customer data is stored, eFunds shall implement
the DR Plan and shall notify Customer of such implementation. Following recovery
of business operations, eFunds shall provide to Customer a post-incident report
that documents the implementation and efficacy of the DR Plan. At Customer’s
request, eFunds will provide a summary of the DR Plan (“Summary Plan”) to the
Customer. Subject to Section 29(c), eFunds agrees to release such additional
information as may be reasonably necessary to allow the Customer to develop its
own disaster recovery plan to work in concert with the eFunds DR Plan. For the
avoidance of doubt, the DR Plan, any Summary Plan, and any information provided
to the Customer by eFunds in connection with the DR Plan or Summary Plan
pursuant to this section 19 shall be considered and treated as Confidential
Information of eFunds under Section 29(c) of this Agreement.
20. Bonds and Insurance

In connection with the Processing Services, eFunds and Customer, in conjunction
with their affiliates, shall maintain: (i) a fidelity bond covering loss of
money, securities, or other property resulting from one or more fraudulent or
dishonest acts for which a party is legally liable, with a minimum limit of
$3,000,000; (ii) an Errors and Omissions insurance policy with a minimum limit
of $1,000,000; and (iii) a general liability policy with a minimum limit of
$1,000,000.
21. Audit and Third Party Review

Either party shall have the right, during the term of this Agreement and for one
(1) year thereafter, upon a minimum of thirty (30) days advance written notice
and during normal business hours, to conduct a review of the books and records
of the other party to determine or to verify the compliance with its obligations
under this Agreement, including the payment of fees. The scope and the
objectives of the audit shall be mutually agreed upon by the parties in advance
of such audit.
22. Responsibility for Compliance with Laws

The functions and features of the Processing Services shall be capable of
complying with all federal laws and regulations in effect at the time the
Processing Services were ordered by the Customer, to the extent such functions
and features as described in the Documentation allow or assist the Customer to
comply with such federal laws and regulations. If changes in federal law or
regulation require any modification to the Processing Services,

 



--------------------------------------------------------------------------------



 



eFunds shall, at its expense, make such changes to the Processing Services as
are required to conform to then-current federal law and regulation, except to
the extent such changes are outside the features and functions of the Processing
Services, or to the extent that such changes require changes to Customer’s
facilities or operation, which shall be the sole responsibility of Customer.
eFunds shall also use reasonable efforts to conform the Processing Services to
state and local laws and regulations; provided, however, that the Customer shall
be responsible for notifying eFunds of all such laws and regulations. The
Customer shall compensate eFunds on a time-and-materials basis, prorated among
those customers of eFunds requesting the modification, for making any necessary
modifications to the Processing Services as a result of state or local law.
23. Export Restriction

Regardless of any disclosure made by the Customer to eFunds of an ultimate
destination of any Products or Processing Services, the Customer will not export
or re-export, either directly or indirectly, any Products, Processing Services,
or other technology received from eFunds, without first obtaining, at the
Customer’s expense, any required export or re-export license from the United
States Government. In no event shall the Customer export or re-export any
Products, Processing Services, or other technology to any country, individual,
end-user, or end-use prohibited under U.S. Department of Commerce or U.S.
Department of Treasury Regulations.
24. Local Lines

The Customer shall have sole and exclusive responsibility for provision and
maintenance of local dial-up lines used by the Customer’s ATMs, POS devices or
other devices that accept debit or credit cards for payment purposes at which
Transactions processed by eFunds originate. The Customer shall provide
telecommunication line access for each such ATM, POS device or other device that
accepts debit or credit cards for payment purposes at the Customer’s expense.
25. Merchant Interaction

The Customer shall have sole and exclusive responsibility for providing any
sales and marketing services to merchants, including but not limited to
arranging for hardware shipment, delivery, installation, proposing rollout
schedules to eFunds for its approval, ensuring compliance by merchants with
Network rules and regulations, ensuring compliance by the Customer and merchants
with all applicable international, federal and state laws or regulations,
handling of all adjustments and chargebacks, providing on-going monitoring and
service of all ATMs (POS devices and other devices that accept debit or credit
cards for payment purposes), and for providing settlement reporting and merchant
statementing to all merchants behind the Customer. eFunds does not undertake any
direct relationship or privity with any merchant behind the Customer. In the
event that the Customer requests that eFunds interacts directly with any such
merchant behind the Customer to an extent beyond the provision of the Processing
Services, the Customer shall compensate eFunds for such interaction on a
time-and-materials basis.
26. ATM and Telecommunications
     The Customer agrees to maintain its ATM configuration and its
telecommunications network in accordance with the standards set forth in the
Documentation. If the Customer does not maintain such standards, eFunds reserves
the right to pass through any and all additional related charges to Customer
that eFunds incurs as a result of the Customer’s non-conformity to the eFunds
standards in regard to ATM configuration and telecommunications network. These
pass through charges will be listed on the Customer invoice.
27. Equipment Return

Any equipment provided by eFunds and placed at the Customer site during the term
of this Agreement must be returned at termination of this Agreement. Customer
will pay to eFunds an amount equal to the replacement cost of any equipment not
returned to eFunds within thirty (30) days after termination. The equipment may
include, but is not limited to ATM modems, workstations, and other
telecommunications equipment. If the Customer chooses to reconfigure its
telecommunications system during the term of this Agreement, and such
reconfiguration calls for the early return of equipment or lines provided by or
through eFunds, the Customer shall be responsible for and invoiced for any
charges or fees assessed due to early termination of the telecommunications
services.
28. Use of Information

Nonpublic Personal Information (“NPPI”) about Customer’s consumer customers
which is disclosed to eFunds under an ACH or EFT agreement or for credit card or
debit card transaction processing will

 



--------------------------------------------------------------------------------



 



be used by eFunds only to effect the transaction for which the NPPI was
transmitted to eFunds, pursuant to Section 502 (b)(2) of the Gramm/Leach/Bliley
Act (15 U.S.C. Section 6802(b)(2)). eFunds agrees to maintain the
confidentiality of this NPPI and to use and redisclose it only as Customer
specifically directs. eFunds’ standard form contracts provide for the protection
of confidential information in accordance with Title V of the Gramm/Leach/Bliley
Act. The language in these agreements is intended to satisfy the requirement of
a “contractual agreement” under Section 502(b)(2) of the Gramm/Leach/Bliley Act.
NPPI disclosed by Customer to any of eFunds’ companies may be used by the
recipient to protect Customer and Customer’s customers from actual or potential
fraud, unauthorized transactions, claims or other liability, as well as to
resolve customer disputes or inquiries pursuant to Section 502 (e)(3)(B) or
(C) of the Gramm/Leach/Bliley Act (15 U.S.C. Section 6802 (3)(B) or (C)). eFunds
agrees to maintain appropriate administrative, technical and physical safeguards
for all customer records and information Customer discloses to eFunds. These
safeguards will (1) insure the confidentiality of customer records and
information; (2) protect against any anticipated threats or hazards to the
security or integrity of such records; and (3) protect against unauthorized
access to or use of such records or information that would result in substantial
harm or inconvenience to any customer, as required by Section 501 (b) of the
Gramm/Leach/Bliley Act (15 U.S.C. Section 6801 (b)).
29. Miscellaneous
     a. Changes. Changes to this Agreement may only be made by the execution of
a written amendment signed by authorized representatives of both parties.
     b. Force Majeure. Neither party shall be liable for any Losses or be in
breach of its obligations under this Agreement as a consequence of any act or
cause that is beyond its reasonable control and without its fault or negligence,
provided that reasonable notice is given to the other party of the existence of
such act or cause.
     c. Confidential Information means a party’s proprietary or confidential
information that has been designated as Confidential Information or that, by the
nature of the circumstances surrounding the disclosure, ought to, in good faith
be treated as confidential or proprietary information. Confidential Information
shall not include information that is or becomes publicly known through no
wrongful act of the party receiving the information; becomes known without
confidential or proprietary restriction from a source other than the disclosing
party; can be shown by written records that the recipient possessed the
information prior to the disclosure by the disclosing party; or was or is
independently developed without use of or reference to Confidential Information
from the other party. Each party agrees and acknowledges that (i) during the
course of this Agreement, it may learn certain Confidential Information of the
other party; (ii) Confidential Information shall remain the sole and exclusive
property of the disclosing party; (iii) Confidential Information is made
available to the receiving party on a limited use basis solely for use as
required by or set forth in this Agreement; (iv) it will not sell, disclose, or
otherwise make Confidential Information available, in whole or in part, in a
manner not provided for in this Agreement, without the prior written consent of
the other party, except that a party may disclose Confidential Information to
its affiliates and independent contractors who have assumed confidentiality
obligations in accordance with this Agreement and except that a party may
disclose Confidential Information as required by law; and (v) it will utilize no
less than a reasonable degree of care to prevent disclosure of Confidential
Information to any unauthorized person or entity.
     d. Confidentiality of this Agreement. Customer and eFunds agree that
neither party shall disclose the Agreed Payment Amount, terms, provisions or the
level of its satisfaction with, this Agreement described herein to anyone except
as to that information previously provided in Customer’s 8K filed on or about
December 21, 2007, or as required by law or any governmental agency, court or
legal proceeding or to an accountant or attorney of Customer or eFunds as
required only for the rendering of such professional services, so long as any
such attorney or accountant is informed of this Confidentiality Provision prior
to the disclosure of information protected by it and agrees in writing to abide
by its terms. Nothing in this Agreement shall be construed to limit or impede
Customer or eFunds from disclosing facts to a governmental regulatory body
regarding issues within the jurisdiction of that body.
     e. Waiver. The failure of either party to enforce at any time any provision
of this Agreement, or to exercise any right provided for by this Agreement,
shall not in any way be construed as a waiver of such provision or right, nor
shall it affect in any way the validity of this Agreement or any part of this

 



--------------------------------------------------------------------------------



 



Agreement, or limit, prevent, or impair the right of either party to enforce
such provision or to exercise such right at a later time.
     f. Assignment. Neither party shall be permitted to assign this Agreement or
any rights, duties, or responsibilities under this Agreement without the prior
written consent of the other party, however, eFunds may obtain products and/or
services from third parties to the extent necessary to perform its obligations
under this Agreement. In addition, eFunds shall have the right to assign this
Agreement to any directly or indirectly held and majority-owned subsidiary of
eFunds or to any successor in interest in connection with a merger, acquisition,
business combination, divestiture, or business reorganization.
     g. Notices. All notices provided for by this Agreement shall be made
electronically and in writing and addressed to Contract Administration, at the
address set forth on the signature page, or in accordance with the last written
instructions received from each party concerning the person and address for such
notices. Such notice shall be effective upon receipt. Those notices related to
default or termination shall be sent by registered or certified mail.
     h. Severability. If any provision of this Agreement is held invalid,
illegal, or unenforceable, other than the requirement that Customer pay the
Agreed Payment Amount to eFunds, the validity, legality, or enforceability of
the remainder of this Agreement shall be unaffected.
     i. Independent Status. Neither party shall be deemed an agent, partner or
co-venturer of the other by reason of this Agreement.
     j. Jurisdiction, Governing Law and Disputes; Language. This Agreement shall
be governed by the laws of the United States and the State of Florida. With
respect to any disputes arising out of this Agreement, the Parties agree to
exclusive venue in Duval County, Florida.
     k. Construction. Unless explicitly stated otherwise, for an event that
calls for either party to exercise its judgment, give its consent, or perform an
obligation, a standard of reasonableness shall apply. The parties expressly
acknowledge that the terms and conditions of this Agreement have been the
subject of review, discussion, and participation by both parties.
     l. Headings. The titles and headings preceding the text of the sections and
paragraphs of this Agreement have been inserted solely for convenience or
reference and shall neither constitute a part of this Agreement nor affect its
meaning, interpretation or effect.
     m. Successors Bound. This Agreement is binding on and inures to the benefit
of each party to this Agreement and their respective heirs, successors, assigns,
parent corporations, affiliates, officers, directors, agents, servants,
employees and attorneys.
     n. Voluntary Agreement. eFunds and Customer individually represent, warrant
and agree that: (a) they have been represented by legal counsel of their choice
in connection with their disputes and entering into this Agreement; (b) they are
fully aware and clearly understand all of the terms and provisions contained in
this Agreement; (c) they have voluntarily, with full knowledge and without
coercion or duress of any kind, entered into this Agreement and the documents
executed in connection with this Agreement; (d) they are not relying on any
representation, either written or oral, express or implied, made to them other
than as set forth in this Agreement; and (e) the consideration received by them
to enter into this Agreement has been actual and adequate.
     o. Warranted Capacity To Execute Agreement. eFunds and Customer represent
and warrant to each other that (i) they have the capacity to execute this
Agreement; (ii) each person executing this Agreement in a representative
capacity has the right, power, legal capacity, and authority to enter into this
Agreement on behalf of the represented party; and (iii) no approval or consent
of any other person will be necessary in connection with the execution,
performance and delivery of this Agreement.
     p. Entire Agreement. This Agreement, constitutes the entire agreement of
the parties with respect to its subject matter and supersedes all other existing
agreements and other communications, written or oral. No purchase order or other
Customer form will modify, supersede, add to, or in any way vary the terms of
this Agreement. Any acknowledgment by eFunds of such a Customer form shall be
solely for informational purposes. A photocopy or facsimile of signatures shall
be satisfactory proof of offer and acceptance of this Agreement by both parties.
The originating depository financial institution (ODFI) is an intended third
party beneficiary of this Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties authorized representatives have executed this
Agreement effective as of the Effective Date.

                              TRM ATM CORPORATION       EFUNDS CORPORATION    
 
                            BY:   /s/ Richard Stern       BY:   /s/ Anthony
Ficarra                          
 
  TITLE:   President & CEO           TITLE:   Executive Vice President    
 
  DATE:   5/7/08           DATE:   May 8, 2008    

                     
ATTN: Richard Stern
      ADDRESS:   ATTN: Contract Administration    
ADDRESS:
  1101 Kings Highway N, Suite G100           eFunds Corporation    
 
  Cherry Hill, NJ 08034           4900 North Scottsdale Road    
PHONE NO.:
  856-414-9100           Scottsdale, AZ 85251    
FAX NO.:
  856-414-9075                
FED TAX ID:
  98-1263309                

 



--------------------------------------------------------------------------------



 



Processing Services Agreement
Attachment A — Services and Fees
Services and Fees:
A. Implementation & Sponsorship

                          One-time   Monthly   Unit
Network Connections and Access
  Included   $100/Network    
— After Initial Installation
  $200/Network   Maximum $600/mo.    
National Network
    (1069767 )     (1069747 )    
Regional Network
    (1069766 )     (1069746 )    
 
                   
EBT Network Access
  Included   $50/QUEST    
 
    (1069715 )   (Incl. in monthly max.)    
 
            (1069717 )    
 
                   
Network Fees
  Pass-thru   Pass-thru    
(Regional, National)
    (1090741 )     (1090741      
 
            1090734 )    

B. Network Access & Host Processor Transaction Fees

                  One-time   Monthly   Unit
 
           
Transaction Fees
           
 
           
All Transactions
          $0.0300 /
Includes dial (800 / 950 access)
          transaction*

 

*   TRM shall use its best commercial efforts to achieve a dollar value of
Processing Services of at least $1,000,000 (“Volume Amount”) for each of the
four years of the Term. This figure is based on current number of transaction
volume. For each month of the Term, the Volume Amount many be adjusted downward
in proportion to any decrease in volume based on a six (6) month rolling
average.

C. Exception Management Services
Exceptions Management Services

                  One-time   Monthly   Unit
Exceptions Management, PIN-Based Transactions
           
Adjustment (Reg E) performed by customer
          $5.00
 
          (DNE-1092603)

 



--------------------------------------------------------------------------------



 



D. ATM Driving Services
Dial ATM Network Optimizer (DANO) (TNS Platform)

                  One-time   Monthly   Unit
 
           
ATM Installation (Over ten installations per day requires a mutually agreeable
schedule)
  $100/ATM
(1071038)        

Native Dial-Up Terminals (Hypercom or TNS Platform)

                  One-time   Monthly   Unit
 
           
ATM Installation — 1 — 10
(Over ten installations per day requires a mutually agreeable schedule)
  $100 / ATM
(1070390)        
 
           
ATM Installation — 10 to 20
  $50/ ATM        
 
           
ATM Installation > 20
Requires a project quote. Potential to perform in bulk.
  Quote        

Additional ATM Services

                  One-time   Monthly   Unit
 
           
Delete ATM (Over ten deletions per day requires a mutually agreeable schedule)
  NC
(1085234)        
 
           
Inactive ATM*
           
 
           
*Inactive ATM shall mean any terminal that does not perform an approved
withdrawal transaction in any given calendar month. TRM will use best efforts to
work with EFD to ensure that the database is synchronized with all Inactive ATMs
to be deleted. This shall be done minimally every 6 months. In the event that
database is not kept clean of inactive ATMs, EFD reserves the right to charge
TRM $5.00 per month for all inactive ATMs (over 100) until the inactive ATMs are
deleted.

      $5.00 per inactive ATM for all ATMs over 100 that have been in the
database for over 6 months.    
 
           
Routine Database Changes
(Over ten changes per
day requires a mutually
agreeable schedule)
      $85/Change    
 
           
Relocate an ATM
  $50/ATM
(1069793)        
 
           
ATM settlement cards
(1089437)
          $8/Card
(1089437)

 



--------------------------------------------------------------------------------



 



                  One-time   Monthly   Unit
A98 Interface
(Comvelope Keys Parts)
A98 is included for all new customers as a part of the ATM installation fee.
Comvelopes are billable to all customers.
Comvelope key parts will be ordered directly by TRM on behalf of TRM’s customers
or vendors. Shipment of Comvelope key parts will be directly to TRM, who will
distribute them on an as need basis.
  For converting existing customers to A98 only
1 to 5 ATMs=$100 6 to 25 ATMs= $500 26 to 100 ATMs=$1000 Over 100 ATMs=$2000  
N/A   $1.00 per Comvelope for all customers (1092267)

Settlement Services

                  One-time   Monthly   Unit
 
           
Daily Recap Raw Data
(Per Intercept)
      $ 100
(1069850)    
 
           
ATM Activity Flat File
(Per Intercept)
      $ 100
(1093724)    
 
           
Both Daily Recap Raw Data and ATM Activity (Per Intercept)
      $ 150
(1093725)    

E. Supporting Services

                          One-time   Monthly   Unit
 
                   
Documentation
                   
 
                   
Additional manual — paper
  N/A     N/A          
Additional manual — CD
  N/A     N/A          
 
                   
Access Charges — eFunds Online/ Web
(Windows 2000 or later is required)
  $150/user
(1084087)           $160/report/day
(RR-1069858)
 
                   
1- 10 User Ids
      Included   $250/report
(1069853)
 
                   
11 — 35 User Ids
      $ 100     $100/report
(1069854)
 
                   
36 — 100 User Ids
      $ 250     $100/report
(1069855)
 
                   
Above 100 User Ids
      Quote (WKA-1092359)        
 
                   
Via Dedicated Circuit
                   
 
                   
Up to 250,000
      $ 450          
250,001 — 500,000
      $ 550          
500,000 — 1,000,000
      $ 650          
1,000,000 — 2,000,000
      $ 750          
2,000,000 — 3,000,000
      $ 850          
3,000,000 — 4,000,000
      $ 950          
Over 4,000,000
      Quote        
 
                   
Via Dialup or Internet
              $24.25/permegabyte

 



--------------------------------------------------------------------------------



 



                          One-time   Monthly   Unit
 
                   
Database Changes
                   
 
                   
Standard Lead Time
              $85/change request
 
                (1084617 )
 
                   
Expedited Lead Time
              Quote
 
                (1085235 )
 
                   
Professional Services
                   
 
                   
Test Analyst
              $180/ hour
 
              (CRS-1069822)
 
                   
Analyst
              $190/ hour
 
                (1084490 )
 
                   
Consultant
              $215/ hour(1084563)
 
                   
Senior Consultant
              $245/ hour(1084572)
 
                   
Principal
              Quote (1084590)

 

**   Terminal Add, Change, and Delete requests are to be submitted on “eFunds”
approved forms and within published guidelines.

F. Petro-Canada Support

                      One-time   Monthly   Unit
 
               
Petro-Canada Managed Services
               
 
               
Per terminal Managed Services Fee
      26.29 (USD)    
 
               
24x7 Help Desk Coverage
        7646.78      
 
      (CDN)    
 
               
Telco fees
      (pass thru)    

 